Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				DETAILED ACTION
Applicants amendments and arguments filed on 12/31/2022 is acknowledged.     It is noted that IDS filed on 8/17/2020 and 02/19/2022 has been considered. Claims 62-66, 76-79 has been amended. Claims 1-61 has been cancelled. Claims 62-80 are pending. For the sake of compact prosecution, the examiner discussed claim amendments with attorney of record, Clifford Davidson  on 2/11/2022. In light of the claim amendments and examiner’s amendment, the rejections of record are withdrawn. The pending claims 62-80 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Clifford Davidson on 2/18/2022. 
The application has been amended as follows to reflect the upper dosage amount to 30 mg. 
(1) In claim 63, line 2, after ‘1 mg to about’ DELETE “120” and INSERT “30”
(2) In claim 64, line 2, after ‘0.5 mg to about’ DELETE “75” and INSERT “30”
(3) In claim 79, line 3, after ‘0.5 mg/day to about’ DELETE “75” and INSERT “30”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method of ameliorating Huntington’s disease with the composition consisting of posiphen or its salt and in the amount of 1-30 mg/day or once a day basis is not suggested or taught by the prior art. The closest prior art teaches Greig’s teachings are to treating cognitive impairments associated with aging or Alzheimer’s with phenserine or its enantiomer posiphen. The instant method claims are not anticipated or obvious over the prior art teachings. Hence claims 62-80 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627